United States District Court p25 4.90085-SHK
Violation Notice CLae :

Whoo ‘uber ia ha (Fk OTraa Me.

BPP372F | Rapdate Me | Saet

YOU SRE CHARGED WITH THE FOLLOWING VIGLATION

Cote 1 htt erty Ptanss Shae = ..CF ils 2 bbe

V2.1 \el2o20 |21 use ayy
WS BOY Maingate
WAGU Turdinee okie cm besoese .

Stan [arid Fuels yt Ghia: HazktsT 7

“EA NIE EA Pesestion oF Mri you.

 

 

 

 

 

 

 

£Gédtéed.

 

 

DEFEN TANT INFORRA TIC

Lest Mere

“VRAN LindA = [AKA

Slaw

 

 

 

 

PPO SOT OO ee dS acer. yo a Ee eee aye duly bp

 

= 4& TBF 80x 408 CHECKED fou) 01 gOK B15 CHECKED, YO. bJaT
WUE 4=PESA A GOURT eee Say AMOUAT INDIATRG RF ch

o THEE EL 0 ae ead ma UK AHBEAR IM -OUAT.

i SOT EPL LTH ey rer laal

e

ie i _. Toreihure amsaint

= 2600 Pronresang Fes

a

= BAY THIG AMONG | 4 Tatal Gallaberal Cass

fa

ib YOLR COURT CATE

=

mo

ot

Cail dete re nkhed Faale. Shrt oe Pang iperehd siy
Sims BM Torii Srreck [Wo be.

     
 
 
   

ae CAE lirie [7 mm]

 

 

My CRT? SI a ad ed od ee es ig et cine spall.
[pores 1b Bot Ptotery a de aed pee bine ne pee [bet bot | casa‘ Con

- 8 Cate rdarl Serene thal, Fee,
Ae Cad Ih eo OE Cape

, ETATEMERKT 33 URIIRABL= CALS
Document 1 Filed 04/QBUd% ikagerludtrlen BaGadenatO

I shatg that on 1G tet tng, m0 ey whe race sing my dulled a9 8
kiw enforcement officer in [he More Direct of “Petrie ales Cl

Cxtess, fe Two. Eabbelicnas Yio (rain Geto

Po a Go

  

 

 

 

 

 

 

 

Ihe feregaing elatamerd is based upon:

¥ “Wp persercil pasar Ty persenal naetiae

' HTTMAn BUS Aled be oe Prom oy Robo offices ong yg lici
Olle Pex elu]

¥OS GAD

xz doclnie Ie Seer el der erg iha The iteceiioe wih |e sc) Ra berg ard Ga

eedste Feo A he clade ities oe i md [a ee Est Paty brome
Ee

Ebanumeton Led tefzors f

 

 

hak Omen mT) meets Zipnet sre
=

Pe

TFohab FaUSa BS Dee Shale for Uae issteine ot a varrani,
=k

aE teculed on

Hake Crd yyy U2. Mupistrsia .iieiga

MGMT © Poorer neh onde ie iar, CASS ome Gee ter ork.
COL = CanmesdM greens bead. Gf = a ical ees ced Ir ier]
